Citation Nr: 9920669	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  91-43 513	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


INTRODUCTION

The veteran in this case served on active duty from July 1978 
to June 1988. 

This appeal is before the Board of Veterans' Appeals (Board) 
following its remand to the RO in October 1995, with respect 
to the issues of service connection for bilateral hearing 
loss, tinnitus, and allergic rhinitis.  

Subsequently, the RO granted service connection for tinnitus 
in an August 1997 rating decision.  In addition, service 
connection for rhinitis was granted in a December 1997 rating 
decision.  


FINDING OF FACT

On July 11, 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


Error! Not a valid link.

